Exhibit 10.13

 

SECOND AMENDMENT TO LEASE AGREEMENT

 

This Second Amendment to Lease Agreement (“Amendment”) is made and entered into
this 30th day of December 2004 (the “Effective Date”) and is by and between SL
Investments V, a Delaware limited liability company (“Landlord”) and CyberSource
Corporation, a Delaware corporation (“Tenant”).

 

Recitals

 

A. Landlord’s predecessor-in-interest, Shoreline Investments V, a California
general partnership, and Tenant entered into that certain Lease Agreement dated
November 3, 1999 (the “Original Lease”), for the premises containing
approximately seventy-two thousand (72,000) square feet located at 1295
Charleston Road, Mountain View, California (the “Premises”). The Original Lease
was amended pursuant to that certain First Amendment to Lease Agreement dated as
of “September 11, 2003” (the “First Amendment”). The Original Lease as amended
by the First Amendment is referred to hereinafter as the “Lease”. The Lease has
been assigned to Landlord.

 

B. Landlord and Tenant desire to enter into this Amendment to provide for the
extension of the Lease Term and to modify the Monthly Installments of rent
payable under the Lease.

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant agree as follows:

 

1. Unless otherwise expressly provided herein, all terms which are given a
special definition by the Lease that are used herein are intended to be used
with the definition given to them by the Lease.

 

2. Term. Paragraph 3 of the Lease is hereby amended to provide that the Lease
Term shall expire on December 31, 2011.

 

3. Monthly Installments of Rent. Effective as of January 1, 2007, Subparagraph
4.B. of the Lease is amended as follows:

 

“Monthly Installment. The Monthly Installment of rent payable each month during
the remaining Lease Term shall be the following:

 

TIME PERIOD

--------------------------------------------------------------------------------

  

MONTHLY INSTALLMENT

--------------------------------------------------------------------------------

1/1/2007-12/31/2011

   $80,640.00

 

The Monthly Installments of rent for the period prior to January 1, 2007 shall
remain as set forth in the First Amendment.

 

-1-



--------------------------------------------------------------------------------

4. Authority. Each individual executing this Amendment on behalf of Landlord and
Tenant represents and warrants that he or she is duly authorized to and does
execute and deliver this Amendment and that the same is binding on the party on
whose behalf he or she is signing.

 

5. Effect of Amendment. This Amendment modifies the Lease. In the event of any
conflict or discrepancy between the Lease and the provisions of this Amendment,
the provisions of this Amendment shall control. As modified herein, the Lease
shall remain in full force and effect and is hereby ratified by Landlord and
Tenant.

 

6. Entire Agreement. The Lease, as modified by this Amendment, constitutes and
contains the entire agreement between the parties, and there are no binding
agreements or representations between the parties except as expressed in the
Lease and this Amendment.

 

IN WITNESS WHEREOF, the parties have signed this Amendment, which, for reference
purposes shall be deemed to have been dated as of the Effective Date.

 

LANDLORD:

      TENANT:

SL Investments V, a

Delaware limited liability company

     

CyberSource Corporation, a

Delaware corporation

By:

  /s/    JOHN J. BERTOLOTTI               By:   /s/    STEVEN PELLIZZER        

Name:

  John J. Bertolotti      

Name:

  Steven Pellizzer

Title:

  Member       Title:   CFO

By:

  /s/    ROBERT P. MOORE               By:   /s/    BLAKE BURKE        

Name:

  Robert P. Moore       Name:   Blake Burke

Title:

  Member       Title:   Dir. Treasury

 

-2-